EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Withdrawn claims 10-17 have been cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-17 directed to an invention which had been non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Xu et al. (Colloids and Surfaces A 257-258, pp. 313-317) teaches a method of forming composite Au/Ag nanoparticles with enhanced Raman scattering (Abst.) comprising the steps of: preparing gold nanoparticle cores (Abst.; § 2.2); fixing a Raman reporter to the gold cores (§ 2.2); and forming a silver shell around the gold core (§ 2.2).  Xu fails to teach the shape of the cores, that the cores are formed in a buffer solution or that the shell is formed in a buffer solution.
Cha (KR101486697B1, machine translation) teaches a process of forming gold nanoparticle cores with enhanced Raman scattering (Abst.) and explains that the cores are desirably formed into a star shape (Example 2; Abst.) where the star shape is desired because it has a strong SERS signal (middle p. 3).  Cha, however, fails to teach forming the cores in a buffer solution.
Tian et al. (Analyst 2018, 143, pp. 4915-4922) teaches a process of forming gold nanostars in a sodium citrate tribasic dihydrate buffer solution; fixing an MBA Raman reporter on the nanostars; and forming a gold shell on the reporter (§ 2.3; Abst.).  Tian, however, teaches that the shell is formed in an acidic solution and fails to teach or suggest using a buffer solution.  
Vellaisamy et al. (US 2016/0126329) teaches a process of forming silver shells on gold nanoparticles and explains that such as reaction is performed in a TRIS buffer solution (¶ 0065).  Vellaisamy, however, fails to provide any motivation for one of ordinary skill in the art to have selected a buffer solution for forming the gold shells of Tian in place of the acidic solution taught by Tian.
Thus, none of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712